Appeal from an order of the Supreme Court, Sullivan County. Until there has been an opportunity for full and plenary inquiry into the arrangements for custody and education best designed to promote the welfare of the children of the parties, we think it is preferable to leave the children with their mother who has had them since last summer and in the school which they started in September, 1953. The drastic change in custody effected by the order at Special Term ought not be undertaken on the basis of the recriminatory and controverted affidavits in the record. We do not pass on the ultimate merits of the controversy over custody, but primarily address ourselves to the problem suggested by an order pendente lite which divides the children in a family without the benefit of a thorough and well-informed judicial inquiry. Order modified by directing that the custody of the four children of the parties during the pendency of this action be placed with the defendant wife and as thus modified, affirmed, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See post, p. 989.]